Citation Nr: 0804073	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-17 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of Chapter 31 VA Vocational 
Rehabilitation and Employment (VRE) benefits in the amount of 
$4,053.74, was validly created.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that overpayment of Chapter 31 benefits 
was validly created.  

The veteran appeared and testified at a personal hearing at 
the RO in September 2004.  A transcript of that hearing has 
been made a part of the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the issue is whether an overpayment of Chapter 
31 VA Vocational Rehabilitation and Employment (VRE) benefits 
in the amount of $4,053.74, was validly created.  As part of 
the appeal, the appellant should be given the pertinent 
regulations that pertain the validity of creation of the 
debt.  The statement of the case includes various relevant 
provisions, but does not include provisions of law relating 
to creation of debt by overpayment. 

In May 2001, the Individualized Written Rehabilitation Plan 
(IWRP) was redeveloped.  A Chapter 31 assistance benefit was 
awarded for training at New Horizons Computer Learning Center 
for the period from January 2, 2002 through August 31, 2002.  
The employment goal was to become a Microsoft Certified 
Systems Engineer.  Benefits included additional payment based 
on a dependent spouse and two minor children.  The veteran 
was to attend a lab for 18.5 hours per week in training with 
a teacher, then would have 3 to 4 weeks to prepare for an 
examination.  

The last certified attendance of the veteran in class at New 
Horizons Computer Learning Center is indicated to be March 8, 
2002, although the veteran takes issue with this 
determination, contending that he did attend lab sessions 
during this time in the presence of a computer instructor.  
The amount of the overpayment indicated to have been created 
by alleged nonattendance of class (lab) from March 8, 2002 
through August 31, 2002 is $4,053.74.  It appears that the 
Chapter 31 VRE benefits that were retroactively terminated 
included no payment from March 8, 2002; however, the 
certified attendance indicated that the veteran attended 
class on March 8, 2002.  It appears from these documents that 
any calculation of retroactive termination of benefits should 
commence on March 9, 2002, which is indicated to be the first 
day that the veteran did not attend class.    

Because the issue is whether an overpayment of VRE benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, in the amount of $4,053.74, was properly created, it is 
important that the monetary calculations that support this 
amount are evident in a format that can be understood by a VA 
adjudicator, and can be explained to the veteran.  Although 
there are extensive financial documents included in the 
veteran's VRE file that include amounts for disability 
compensation and educational benefits, calculation of the 
$4,053.74 requires one to view a series of financial reports 
of record that are indicated by various codes that are not 
self-explanatory to a VA adjudicator or the veteran.  For 
this reason, it would be helpful in this case if such 
calculations for the time period from March 2002 through 
August 31, 2002 were indicated, specifically including: 1) 
the amount of monthly Chapter 31 VRE benefits the veteran 
actually received for the time period from March 2002 through 
August 31, 2002, including any additional amount based on 
having dependents, and shown for each month or parts of 
months, 2) the amount of disability compensation payments the 
veteran received for the same period, differentiated from the 
monthly Chapter 31 VRE payments amounts, and 3) the exact 
date from which the termination of Chapter 31 benefits was 
effective (March 8, 2002 or March 9, 2002), including 
recalculating the termination of Chapter 31 VRE benefits from 
March 9, 2002, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should set forth in the record 
a written audit of the appellant's 
Chapter 31 VRE benefits account for the 
$4,053.74 overpayment.  This audit should 
reflect, on a month-by-month basis for 
the time period from March 2002 through 
August 31, 2002, including: A) the 
amounts actually paid to or on behalf of 
the veteran for Chapter 31 VRE, including 
any additional amount based on having 
dependents; B) the amount of disability 
compensation payments (for service-
connected disabilities) the veteran 
received for the same period, 
differentiated from the monthly Chapter 
31 VRE payments amounts; and C) the exact 
date from which the termination of 
Chapter 31 VRE benefits was calculated 
(March 8, 2002 or March 9, 2002).  A copy 
of the written audit should be inserted 
into the VRE file and another provided to 
the appellant.

2.  After completion of the above, the 
case should be referred to the Committee 
to review the record, including any 
additional evidence obtained on remand.  
The issue of whether an overpayment of 
Chapter 31 VA VRE benefits in the amount 
of $4,053.74 was validly created should 
be readjudicated.  A comprehensive 
explanation of the factors involved in 
the creation of the overpayment and the 
reasons and bases for that decision 
should be prepared and incorporated into 
the VRE file.  The laws and regulations 
that establish the basis for the creation 
of the overpayment should be set forth.  
If it is determined that any or all of 
the overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  If the Committee's 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which sets forth and considers 
all of the applicable legal criteria 
pertinent to this appeal.  When the above 
development has been completed, the 
veteran and his representative should be 
afforded the opportunity to respond.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


